       Case 1:19-cv-00004-NONE-JLT Document 91 Filed 09/21/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANA SMITHEE, et al.,                            )   Case No.: 1:19-cv-00004-NONE-JLT
                                                      )
12                  Plaintiffs,                       )   FINDINGS AND RECOMMENDATIONS TO
                                                      )   DISMISS CERTAIN CLAIMS
13          v.                                        )
                                                      )   [FOURTEEN-DAY OBJECTION DEADLINE]
14   CALIFORNIA CORRECTIONAL
                                                      )
     INSTITUTION, et al.,
15                                                    )
                Defendants.                           )
16                                                    )

17           After Cyrus Ayers killed himself while in custody, his child, E.M. and his mother, Dana

18   Smithee, filed this lawsuit. They allege Ayers was not provided proper medical care during his

19   incarceration at the California Correctional Institution in Tehachapi and this resulted in his death. In

20   their fourth amended complaint, Plaintiffs claim that Defendant Litt-Stoner, Chief Executive Officer

21   for Health Care Services at CCI, Defendant Narayan, Chief Psychiatrist at CCI, and Defendants

22   Seymour and Celosse, psychologists at CCI, are liable for Ayers’ death. (Doc. 65.)

23          On January 30, 2020, Defendants Litt-Stoner, Narayan, Seymour, and Celosse moved the

24   Court to dismiss the action. (Docs. 66, 67.) The Court dismissed Defendants Narayan, Seymour, and

25   Litt-Stoner from the action, and denied Defendants’ motion to dismiss Plaintiffs’ survival claim

26   against Celosse based on Ayers’ Eighth Amendment rights and Plaintiffs’ Fourteenth Amendment

27   claim. (Doc. 88.) The Court also dismissed with leave to amend Plaintiffs’ wrongful death claims

28   against Celosse. (Id.)

                                                          1
       Case 1:19-cv-00004-NONE-JLT Document 91 Filed 09/21/20 Page 2 of 2


1           On September 17, 2020, Plaintiffs filed a notice of election not to amend the fourth amended

2    complaint and to proceed on their survival claim against Celosse based on Ayers’ Eighth Amendment

3    Rights and their Fourteenth Amendment claim. (Doc. 90 at 2.)

4                                           RECOMMENDATION

5           Based upon the foregoing, the Court RECOMMENDS:

6           1.      Plaintiffs’ wrongful death claims against Defendant Celosse be DISMISSED; and

7           2.      Defendant Celosse be required to file an answer within SIXTY DAYS of this order

8                   becoming final.

9           These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

11   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

12   days after being served with these findings and recommendations, Plaintiffs may file written

13   objections with the court. Such a document should be captioned “Objections to Magistrate Judge’s

14   Findings and Recommendations.” Plaintiffs are advised that failure to file objections within the

15   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

16   1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

17
18   IT IS SO ORDERED.

19      Dated:     September 20, 2020                          /s/ Jennifer L. Thurston
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                         2
